Citation Nr: 1439968	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  99-06 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected sinusitis.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a heart disorder, to include atrial fibrillation, to include as secondary to service-connected back and sinus disorders.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a vascular disorder of the right upper extremity, to include as manifested by blood clots, to include as secondary to service-connected back and sinus disorders.  

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lower limb movement sleep disorder, to include as secondary to service-connected back and sinus disorders and to obstructive sleep apnea.

  
5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disorder, to include as secondary to a service-connected low back disorder.  

6.  Entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected lumbar spine disorder.  

7.  Entitlement to a disability rating in excess of 40 percent for back strain with myalgia, post-laminectomy L5-S1 from August 8, 2007 to the present.  


REPRESENTATION

Appellant represented by:	T. Jarvis, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from October 1971 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from January 1999 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The claim for entitlement to a higher rating for a back disorder subsequent to August 8, 2007 has been remanded by the Board in February 2006 and June 2008.  It appears as though the mandates of this remand have been satisfied; however, additional remand for this claim is necessary.  

The Veteran appeared at a Travel Board hearing in December 2005 before a Veterans Law Judge who has since retired.  A transcript is associated with the claims file, and the Veteran has indicated that he does not wish to have an additional hearing before another Veterans Law Judge.

The Veteran's entire claims file, to include the portion contained electronically, has been reviewed in this case.  

The issue of entitlement to a higher disability evaluation for sinusitis and entitlement to special monthly compensation (SMC) based on the need for aid and attendance/housebound status have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for a heart disorder, an upper extremity vascular disorder, a limb movement sleep disorder, a left knee disorder, and a neck disorder, and for entitlement to a higher disability evaluation for a service-connected low back disorder from August 8, 2007 to the present are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Evidence received since the last final decision of record in November 2005, which denied entitlement to service connection for atrial fibrillation, a right upper extremity vascular disorder, a limb movement disorder, obstructive sleep apnea, and a left knee disorder, relate specifically to unestablished facts necessary to substantiate the underlying claims for service connection.

2.  The evidence is at least in relative equipoise regarding a finding that current OSA requiring CPAP therapy was, at least in part, caused by service-connected sinusitis.  


CONCLUSIONS OF LAW

1.  New and material having been received, the claim for service connection for obstructive sleep apnea (OSA) is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  New and material having been received, the claim for service connection for a heart disorder, to include atrial fibrillation, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  New and material having been received, the claim for service connection for a right upper extremity vascular disorder manifested by blood clots is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  New and material having been received, the claim for service connection for a limb movement disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

5.  New and material having been received, the claim for service connection for a left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

6.  Entitlement to service connection for obstructive sleep apnea is warranted.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to VA's duty to notify and assist the Veteran with the development of his claims, the below decision represents a grant of his applications to reopen and a grant of the claim for entitlement to service connection to obstructive sleep apnea.  The other reopened claims require additional development and are addressed in the associated remand.  Thus, there is no need to discuss compliance with the Veterans Claims Assistance Act (VCAA) in the portion of the appeal decided below.  

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

New and Material Evidence

The Veteran's initial claims for service connection for atrial fibrillation, blood clotting in the upper extremity, sleep-related limb movement disorder, left knee disorder, and OSA were denied in a November 2005 rating decision which was not appealed.  The decision is final.  At the time, it was determined that the Veteran did not experience a current left knee disorder, and that there was no evidence of a linkage between current atrial fibrillation, blood clots in the upper extremities, and a leg movement disorder with a service-connected low back strain.  Additionally, while it was determined that the Veteran's OSA was related to upper respiratory issues, as at that time, service connection was not in effect for sinusitis, the claim was denied on a secondary basis.  The Veteran filed a petition to reopen these claims for service connection, and the RO denied the application in December 2009.  It is from this rating action that this portion of the appeal stems.  

The Veteran has, subsequent to the rating action of November 2005, been awarded service connection for his sinusitis.  It is currently evaluated at a noncompensable rating.  When taking this rating action in concert with a June 2005 VA respiratory examination that linked OSA with "upper airway problems and obstruction of breathing in that region," the Board must consider the grant of service connection for such an upper respiratory disorder as being evidence that is new, in that it was not of record in 2005, and material, in that it speaks to a previously unestablished fact necessary to substantiate the underlying claim.  Accordingly, this claim will be reopened.  

The Veteran has now alleged that, with respect to the blood clots, atrial fibrillation, and a leg movement disorder, that there is a secondary relationship to either a service-connected low back disability or service-connected sinusitis.  With respect to the leg disorder, he has also alleged that such a condition has origins with OSA.  While the low back disorder was addressed in the 2005 opinion, as sinusitis was not service-connected at that time, no opinion was made addressing a potential relationship between the noted current cardiovascular and limb problems and sinusitis, to include treatment for same.  Service connection has, as noted above, been granted subsequent to the November 2005 rating decision.  The Veteran's attorney, in submitting his argument supportive of the Veteran's claims, has detailed the Veteran's medication regimen for his cardiovascular issues, and has also posited his opinion that a limb disorder should be seen as secondary to OSA.  There appears to be implication that medication used to treat chronic, service-connected sinusitis, in addition to its direct effects, has caused or aggravated heart/vascular issues and a limb disorder.  This argument is dependent on the award of service connection for sinusitis, which was granted subsequent to the November 2005 final rating decision.  As this is the case, the evidence is new, in that it was not of record at the time of the initial denial of service connection, and is material, in that it relates to a previously unestablished fact necessary to support the underlying claim for service connection.  Accordingly, the claims will be reopened.  

With respect to a left knee disorder, the November 2005 rating decision determined that evidence did not exist documenting a current left knee disorder outside of neurological problems of the lower extremities (which have subsequently been service-connected).  The Veteran submitted private treatment records subsequent to this, which document that he underwent a "bucket handle tear" and treatment for degenerative joint disease in the left knee since 1994.  While there was no evidence that any residual disablement in the left knee from distant surgery or associated arthritis had causal origins in service, the evidence of the disability is new, in that it was not of record in 2005, and it is material, in that by showing current disability, there is evidence of an unestablished fact necessary to substantiate the underlying claim for service connection.  Accordingly, the claim is reopened.  

Service Connection-Obstructive Sleep Apnea

As noted, the Veteran was initially evaluated by VA for OSA in June 2005.  At that time, it was established that the Veteran experienced obstructive sleep apnea, and records proximate to that time document that the condition had been present for several years and that continuous positive airway pressure (CPAP) therapy was necessary.  Private medical records dated in 2003 note that the Veteran experienced difficulty with the CPAP therapy as due to nasal congestion and associated bleeding.  

As noted above, the Veteran is now in receipt of service-connected compensation benefits for his chronic sinusitis, which has been confirmed by X-ray as affecting the maxillary and frontal sinuses since at least 1999.  In June 2005, a VA examiner noted that "upper airway problems and obstruction of breathing in that region" were the main cause of the Veteran's OSA.  When taking this evidence in concert with the private records that show a direct impact between nasal-sinus congestion and effective therapy for the OSA, it is apparent that, at least to some degree, the VA examiner was explaining that upper respiratory problems are causative of the Veteran's sleep apnea.  In positing a rationale, the examiner explained that the Veteran's "body habitus" was a contributing factor to his OSA.  While obesity was mentioned, in taking this rationale in a light most favorable to the Veteran, the Board can conclude that, in addition to obesity as a contributing factor to his OSA, the chronic presentation of sinus inflammation (which is associated with the "upper airway") was also contributory to the onset of this condition.  Indeed, the specific reference to "breathing problems" as being causative of OSA by the VA examiner is highly suggestive that the symptoms associated with chronic sinusitis, which are reported as chronic breathing difficulties, play at least some role in the onset of OSA.  

In that respect, the Board is convinced that there is a current diagnosis of OSA and a competent link made between service-connected sinusitis and the onset of sleep apnea.  This evidence in uncontroverted in the record, is based on a thorough examination of the Veteran, and an appropriate rationale is included for the conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board can conclude, when taking the opinion in a light most favorable to the Veteran, that the evidence is at least in relative equipoise regarding a finding that service-connected sinusitis played some causative role in the development of OSA.  As such, service connection for this disorder will be granted.  




ORDER

New and material evidence having been received, the claim for entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected sinusitis, is reopened

Entitlement to service connection for obstructive sleep apnea is granted.  

New and material evidence having been received, the claim for entitlement to service connection for a heart disorder, to include atrial fibrillation, to include as secondary to service-connected back and sinus disorders, is reopened; to that extent only, the claim is granted.    

New and material evidence having been received, the claim for entitlement to service connection for a vascular disorder of the right upper extremity, to include as manifested by blood clots,  to include as secondary to service-connected back and sinus disorders, is reopened; to that extent only, the claim is granted.    

New and material evidence having been received, the claim for entitlement to service connection for a lower limb movement sleep disorder, to include as secondary to service-connected back and sinus disorders and to obstructive sleep apnea is reopened; to that extent only, the claim is granted.    

New and material evidence having been received, the claim for entitlement to service connection for a left knee disorder, to include as secondary to a service-connected low back disorder is reopened; to that extent only, the claim is granted.    


REMAND

With respect to the claims reopened by the above decision, it is noted that no examination is yet of record addressing whether it is at least as likely as not that atrial fibrillation or other heart manifestations, blood clots experienced in the upper extremities, or a limb disorder have been caused, or aggravated beyond the natural scope of the disease process, by service-connected sinusitis, to include treatment for same.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This has, as is noted in the above decision, been directly contended by the Veteran's attorney and an examination addressing such a relationship has been specifically requested.  While there was an opinion offered with respect to a nexus between these disorders and the service-connected post-surgical back strain, the Veteran's representative has taken issue with the reports of these examinations.  While there does not appear to be substantial problems with the examinations already afforded, as the claims require additional development to address the potential secondary relationship to sinusitis, an opinion should also be entered with respect to if it is at least as likely as not that service-connected back disablement causes or aggravates current atrial fibrillation, blood clots, and a limb movement disorder.  The examiner should also note the potential impact of the medication taken to treat the back problem over the last forty years when coming to a conclusion.  Also, with specific respect to the limb movement disorder, it is noted that in June 2005, there was some suggestion that OSA had an impact on leg movement while sleeping.  Private medical reports dating to 2003 demonstrate that the Veteran moves his limbs while sleeping and that this is comorbid with his now service-connected OSA.  As of yet, no specific opinion addressing this potential relationship has been offered, and thus, it should also be addressed as to if it is at least as likely as not that any sleep-related limb movement disorder was either caused, or aggravated beyond the natural scope of the disease process, by the service-connected OSA.  Id.  

The Veteran currently has degenerative changes in his neck along with spinal cord impingement and neural, foraminal narrowing.  That is, a current neck disability is present for which service connection can be granted.  The Veteran alleges that he currently experiences a type of disablement in the entire spine called diffuse idiopathic skeletal hyperostosis (DISH), and the available clinical records, to include 2011 consultations with rheumatology, noted that such an assessment "could be considered."  While the VA rheumatologist apparently did not feel that such an assessment was necessarily warranted in light of other non-present factors, he nonetheless posited that there was, potentially, some systemic relationship between disablement in the entire spine.  As of yet, no examination has been offered addressing whether it is at least as likely as not that any current neck disablement, be it DISH or other manifestations, is related to a service-connected post-surgical low back disorder.  As this is the case, such an examination must be afforded upon remand.  See McLendon at 79.  

Further, as noted in the decision above which reopens the claim for entitlement to service connection for a left knee disorder, there is evidence that the Veteran experiences a residual tear in his left knee and that he has had treatment for left knee problems, outside of the service-connected lower extremity radiculopathy, since approximately 1994.  The Veteran has alleged that the service-connected spinal problems cause issues with his knees, to include arthritis, and there has yet to be an examination addressing this secondary theory of entitlement.  Thus, upon remand, such an examination should be afforded.  Id.  

With respect to the claim for a higher rating for the service-connected low back disorder from August 2007 forward, to include whether an additional temporary total evaluation should be applied, it is noted that the Veteran was last examined in 2012.  The Veteran's representative has taken issue with the range of motion findings demonstrated in the most recent examination, and is not satisfied that the true nature of the disability picture was addressed.  Specifically, the Veteran maintains that he has DISH, which VA rheumatology has subsequently noted as potentially being present, and that the condition presents a disablement that requires treatment within the current meaning of "necessitating bed rest."  The Veteran does have disk involvement in his service-connected low back disorder, as it does include his post-laminectomy residuals, and essentially, the Veteran and his representative have contended that the back continues to deteriorate and that evaluation contemplating physician-prescribed bed rest should be considered.  The Veteran's representative also has alleged the presence of    ankyloses, which has not been documented in any previous examination report.  Essentially, it has been requested that the claim be remanded so that a current VA examination be afforded considering the gradual decline of the service-connected low back disability picture since 2007.  As worsening has been alleged, and as the representative has found issue with the most recent VA examinations of record with respect to discussion of all features associated with the service-connected back (to include a 2009 assessment in addition to the most recent 2012 opinion), the claim will be remanded for a new, comprehensive VA examination addressing the current severity of the service-connected back strain with laminectomy residuals.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for comprehensive VA internal medicine and orthopedic examinations to address the following:  

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current (1) atrial fibrillation, (2) limb movement disorder, and (3) any currently present vascular problems in the right upper extremity, to include blood clots, were either caused, or aggravated beyond the natural course of the disease process, by service-connected sinusitis and/or low back strain with laminectomy residuals, to include any prescribed medication to treat the service-connected condition (e.g. nasal steroid and opiates)?  

Additionally, the examiner should specify as to the exact nature of the Veteran's limb movement disorder, to include noting documented comorbidity during sleep, and opine as to if it is at least as likely as not that obstructive sleep apnea has caused or aggravated beyond the natural course of the disease process any such condition.  

b)  Is it at least as likely as not (50 percent probability or greater) that current left knee and neck disorders were caused or aggravated beyond the natural course of the disease process, by service-connected low back strain with post-laminectomy residuals?  In this regard, the examiner should specifically determine if DISH is present throughout the entire spine.  Also, in examining the Veteran's spine, it is asked that the examiner specifically describe the current level of symptoms for the service-connected low back disorder.  Descriptions of range of motion, any currently present ankyloses, and the need for physician-prescribed bed rest should be specifically noted.  

All convalescence periods from August 2007 to the present should be discussed, to include as to what level of incapacitation was associated with any surgical recovery.    

2.  Following the above-directed development, should any issue not be granted in its entirety, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


